Citation Nr: 0914634	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  05-17 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
fracture of the right leg, prior to July 27, 2004.  

2.  Entitlement to an evaluation in excess of 20 percent for 
fracture of the right leg, as of July 27, 2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1951 to March 
1953.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  In the rating decision, the RO continued the 10 
percent evaluation for fracture of the right leg.  

In a May 2008 rating decision, the RO increased the 
evaluation of the Veteran's fracture of the right leg to 20 
percent disabling, effective July 27, 2004.  The Veteran was 
advised of the increased rating; however, he did not withdraw 
his appeal.  In AB v. Brown, 6 Vet. App. 35 (1993), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, on a 
claim for an original or increased rating, the Veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy, even if partially granted, 
where less than the maximum benefit available is awarded.  
See also Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, 
this appeal continues.  

In August 2007 and October 2008, the Board remanded the 
claims for additional development and adjudicative action.  
The case has been returned to the Board for further appellate 
review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran failed to report for the scheduled VA 
examination in January 2009 without good cause.  

2.  The examination was needed to determine whether his 
service-connected disability meets the schedular criteria for 
higher disability ratings.  


CONCLUSIONS OF LAW

1.  Entitlement to an evaluation in excess of 10 percent for 
fracture of the right leg, prior to July 27, 2004 is denied 
due to failure to report to a VA examination without good 
cause.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.655(b) 
(2008).

2.  Entitlement to an evaluation in excess of 20 percent for 
fracture of the right leg, as of July 27, 2004 is denied due 
to failure to report to a VA examination without good cause.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.655(b) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Decision  

Under VA regulations, it is incumbent upon the Veteran to 
submit to a VA examination if he is applying for, or in 
receipt of, VA compensation or pension benefits.  See Dusek 
v. Derwinski, 2 Vet. App. 519 (1992).  Where entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination, an original 
compensation claim shall be considered on the basis of the 
evidence of record.  38 C.F.R. § 3.655(b).  However, when an 
examination is scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for an increased rating, 
the claim shall be denied.  Id.  In this case, the Veteran's 
claims currently on appeal are increased ratings for his 
service-connected fracture of the right leg.  

In October 2008, the Board remanded the Veteran's claims 
concerning his service-connected right leg fracture because 
the VA examination conducted in April 2008 was considered 
inadequate.  Based upon a review of the April 2008 VA 
examination report, it was determined that while the VA 
examiner conducted range of motion testing for the right 
ankle, he failed to conduct range of motion testing for the 
leg or knee as requested in the prior August 2007 Board 
remand.  In addition, the examiner stated that the Veteran 
complained of right side pain, but also failed to address 
whether there was additional impairment caused by the pain or 
due to weakened movement, excess fatigability, or 
incoordination.  As such, the Board remanded the Veteran's 
claims for an additional VA examination to obtain the 
necessary medical findings needed to properly evaluate the 
Veteran's service-connected disability under the rating 
criteria.  

In a December 2008 letter, the AMC informed the Veteran that 
a local VA medical facility was requested to schedule him for 
an examination, and he would be notified of the date, time, 
and place of the examination.  The letter further stated that 
if he could not keep the appointment, he should contact the 
medical facility.  More importantly, the letter stated that 
if he failed to report for an examination, his claims could 
be denied.  

However, based on the record, it appears that the Veteran was 
either never scheduled for the requested VA examination or 
the VA medical facility did not send notification to him 
regarding the VA examination because he failed to report for 
the scheduled examination.  As such, the AMC contacted the 
Veteran in a January 2009 letter informing him that they had 
received notice from the Amarillo VA Medical Center of his 
failure to report for his scheduled VA examination.  The AMC 
informed the Veteran that they asked the Amarillo VA medical 
facility to reschedule the VA examination in connection with 
his appeal.  He was reminded again that if he could not keep 
his appointment, he should contact the medical facility and 
failure to report to the examination could cause his claims 
to be denied.  

Thereafter, a letter was sent to the Veteran's last known 
address which informed him of the scheduled VA examination on 
January 28, 2009 at the VA outpatient clinic in Lubbock, 
Texas.  He was again reminded that if he could not keep the 
scheduled appointment, he should contact the RO.  

The record reflects that the Veteran failed to report for the 
January 2009 VA examination.  The record does not show a 
reason for the failure to report or that the Veteran made any 
attempt to contact VA to request that his examination be 
rescheduled.  

In the March 2009 supplemental statement of the case (SSOC), 
the AMC informed the Veteran that it had received a notice of 
his failure to report for the VA examination.  Both claims 
were again denied because there was no evidence of record to 
substantiate his claims.  He was given 30 days to respond to 
the SSOC with additional comments or evidence.  The record 
does not reflect that the SSOC was returned as undeliverable, 
and thus the Veteran is presumed to have received it.  See 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)).  The Veteran 
did not respond to the SSOC, and his representative in the 
June 2008 Appellant's Post-Remand Brief did not provide any 
evidence of good cause or express a willingness on the part 
of the Veteran to appear for an additional VA examination.  

The Board has reviewed the evidence of record and finds that 
based upon the application of 38 C.F.R. § 3.655(b), the 
Veteran's claims for an evaluation in excess of 10 percent 
for fracture of the right leg, prior to July 27, 2004, and an 
evaluation in excess of 20 percent for fracture of the right 
leg, as of July 27, 2004, must be denied.  The Veteran was 
informed on several occasions of the consequences for failing 
to report for the additional VA examination, and he was 
provided 30 days to submit comment on that finding.  He did 
not submit any evidence or argument as to his reason for not 
reporting for the examination.  Thus, the Board finds that 
the Veteran has not submitted any evidence of "good cause" 
for his failure to report for the January 2009 examination, 
and his claims must be denied.  See 38 C.F.R. § 3.655(b).

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VCAA further 
provides that the assistance provided by the Secretary shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary, as further defined by statute, to make a decision 
on the claim.  38 U.S.C.A. § 5103A (West 2002).

In this case, as discussed above, VA attempted to provide 
assistance to the Veteran, including furnishing an additional 
VA examination to assess the severity of his service-
connected fracture of the right leg.  Through no fault of VA, 
those efforts were unsuccessful.  Specifically, the RO 
scheduled a VA examination in January 2009; however, the 
Veteran failed to appear without showing good cause.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA's duty to assist the Veteran in 
developing the facts and evidence pertinent to a Veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the Veteran's responsibility to 
cooperate with VA, including when there is a need to have him 
examined.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); 
Olson v. Principi, 3 Vet. App. 480, 483 (1992).  The Board 
concluded above that in light of the Veteran's disinclination 
to fully cooperate with the process, all reasonable efforts 
were made by VA to obtain evidence necessary to substantiate 
his claims and that any further attempts to assist him in 
developing his claims would result in needless delay, and is 
thus unwarranted.  
As explained above, the claims are being denied due to the 
Veteran's failure to report for a scheduled VA examination.  
Therefore, based on the Court's decision in Manning, the 
Board concludes that the Veteran's claims are not subject to 
the provisions of the VCAA.  See Manning v. Principi, 16 Vet. 
App. 534 (2002) [the VCAA has no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts, is dispositive of the matter].  See also VAOPGCPREC 5-
2004 (June 23, 2004) (VA is not required to meet the VCAA 
duties to notify or assist a claimant where a claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit). 

However, assuming without deciding the VCAA applies, he Board 
finds that each of the four content requirements of a VCAA 
notice has been fully satisfied.  The Veteran was provided 
adequate notice as to the evidence needed to substantiate his 
claims.  The Board concludes that the discussions in the 
August 2004, September 2007, October 2008, and January 2009 
letters informed him of the information and evidence needed 
to substantiate the claims and complied with the VA's 
notification requirements.  VA made all efforts to notify and 
to assist him with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in his possession.  He was also specifically 
advised of the potential outcome of his claims in the event 
he failed to report to the scheduled VA examination.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The Veteran and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  The Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  No further assistance 
with the development of evidence is required.




ORDER

Entitlement to an evaluation in excess of 10 percent for 
fracture of the right leg, prior to July 27, 2004 is denied.  

Entitlement to an evaluation in excess of 20 percent for 
fracture of the right leg, as of July 27, 2004 is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


